Citation Nr: 0522945	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  95-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disability for the period from March 13, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from January 1986 to January 
1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

Historically, a January 1994 rating decision granted service 
connection for a low back disability and assigned an initial 
noncompensable evaluation. On appeal, in a January 2000 
decision, the Board issued staged ratings assigning a 20 
percent rating for the period from January 1994 to March 12, 
1998, and denying a higher rating for the period from March 
13, 1998. Subsequently, it was determined that additional 
evidence was received by the Board in December 1999 relevant 
to the issue of entitlement to a higher evaluation effective 
from March 13, 1998; however such evidence was not associated 
with the claims file at the time of the January 2000 Board 
decision, and was unaccompanied by a waiver of initial RO 
consideration. 

In July 2000 the Board vacated and remanded, to the RO, that 
portion of the January 2000 decision pertinent to a higher 
rating from March 13, 1998. Subsequently, in a January 2003 
decision, the Board denied the claim, and the veteran 
appealed to the Court of Appeals for Veterans Claims (Court). 
In October 2003, the Court vacated the decision. In March 
2004 the Board remanded the case to the RO for further 
development. 

In August 1995, the veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the issue has been accomplished.

2.  Prior to June 25, 1999, the veteran's low back disability 
more nearly approximated moderate intervertebral disc 
syndrome with recurrent attacks, than severe intervertebral 
disc syndrome, recurrent attacks, intermittent relief; severe 
limitation of motion of the lumbar spine is not shown.

3.  From June 25, 1999, the low back disability more nearly 
approximates severe intervertebral disc syndrome, with 
recurrent attacks, intermittent relief, than pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and other neurological findings appropriate to the site of 
the diseased disc, little intermittent relief; the disability 
is not productive of incapacitating episodes of at least six 
weeks for any year pertinent to the claim; and unfavorable 
ankylosis of the entire thoracolumbar spine is not shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 
20 percent, from March 13, 1998 to June 24, 1999, for a 
low back disability, have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5292, 5293, 5295 (2001 and 2002).

2.  The schedular criteria for an increased evaluation of 
40 percent, but no more, effective from June 25, 1999, and 
no higher, for a low back disability, have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2001 and 2002); 38 C.F.R. § 
4.124(a), Diagnostic Codes 5243, 8520 (2003, 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and the regulations 
implementing it are applicable to the claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

The Board initially adjudicated this claim in January 2000, 
and in July 2000, the Board remanded the claim to the extent 
as listed on the title page for further development. 
Subsequently, the RO issued a March 2001 VCAA letter 
notifying the veteran of the evidence required of the 
evidence and information necessary to substantiate his claim, 
the specific information required from him to enable the RO 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and the 
evidence that he should submit if he did not desire VA to 
obtain the evidence on his behalf. 

On return to the Board, a January 2003 Board decision denied 
an increased rating, and the veteran appealed to the Court. 
In an October 2003 Joint Motion for Remand, the Court vacated 
and remanded the decision to the Board. In March 2004, the 
Board remanded the case to the RO for further development and 
compliance with the VCAA. 

In March 2004 and July 2004, the RO again sent VCAA 
notification letters to the veteran, notifying him of the 
evidence and information needed to substantiate his claim for 
increased rating, and readjudicated the claim in April 2005. 
Although VA has not specifically requested him to submit any 
pertinent evidence in his possession, it informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the VA to obtain such evidence. 
The Board is therefore satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). The Board also notes 
that in accordance with 38 U.S.C.A. § 5103(a) and Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004), the RO has 
provided adequate notifications as required under the VCAA, 
prior to readjudication of the claim, and the notice 
requirement of the VCAA has been satisfied. 

The record also reflects that the veteran's service medical 
records and all post-service medical evidence identified by 
the veteran have been obtained. Subsequent to the Board's 
remands in July 2000 and March 2004, additional private and 
VA medical records have been associated with the claims 
folder. In addition, the veteran has been afforded 
appropriate VA examination to assess the severity of his low 
back disability. Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim. The Board is also unaware 
of any such evidence. Accordingly, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations. 

The Board also notes that during the pendency of the claims, 
the criteria for evaluating intervertebral disc syndrome 
(IVDS) contained in Diagnostic Code 5293 were amended 
effective September 23, 2002. See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002). The regulations governing the evaluation 
of diseases of the spine were also revised and became 
effective on September 26, 2003. See 68 Fed. Reg. 51454-58 
(Aug. 27, 2003, codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 -5243(2004). In the January 2003 Board decision, 
the veteran was notified of the new regulations for IVDS, and 
his claim was also afforded consideration under these 
regulations. The RO's most recent adjudication in April 2005 
also provided notice and consideration of the disability 
under the revised criteria for rating of IVDS and for 
diseases of the spine. 

In sum, the Board is of the opinion that the RO has 
substantially complied with all prior remands, and any 
deficiencies in the development and consideration of this 
claim by the RO are not of sufficient significance to warrant 
yet another remand and further delay of the appellate 
process. See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Accordingly, the Board is satisfied that no further 
development of the record is required.

II. Factual Background.

The evidence includes private and VA records reflecting 
treatment for the service-connected back disability as well 
as other conditions. Although the Board has reviewed all of 
the evidence, only the salient records will be discussed 
below.

The service medical records reflect continuing treatment for 
a back disability, including diagnoses of mechanical low back 
pain, sciatica and acute low back strain. May 1993 x-rays 
reflected minimal degenerative changes at L3-L4. A January 
1994 RO rating decision granted service connection for a back 
disability, noncompensably rated. The disability is currently 
rated as 20 percent disabling effective from January 1994. A 
higher rating for the period from March 13, 1998, is 
currently on appeal.

By way of background, a summary of pertinent evidence prior 
to March 1998 includes an April 1995 VA examination 
reflecting no postural abnormalities in the back, a possible 
fixed deformity at the proximal lower thoracic spine 
posteriorly, and symmetrical musculature of the back. Range 
of motion testing of the lumbar spine revealed forward 
flexion of 80 degrees, backward extension to 15 degrees, left 
and right lateral flexion to 35 degrees, and rotation to the 
left and right of 40 degrees. There was no objective evidence 
of pain on lumbar motion. X-rays of the thoracic and lumbar 
spine showed minor degenerative changes. The diagnoses 
following the examination were lower back pain with mildly 
decreased range of motion and mild degenerative changes in 
the lumbar and thoracic spine.

In August 1995, the veteran testified before a hearing 
officer at the RO to the effect that symptoms accompanying 
his back pain were present such as tingling and numbness in 
his lower extremities and "sciatic pressure"; that back pain 
occurred all the time whether he was lying down or walking, 
and that he takes medications (Tylenol III with Codeine, 
Methocarbamol, Naproxen and Motrin) on a daily basis because 
of the back pain. VA outpatient treatment records dated from 
1994 through 1998 reflected continuing treatment, including 
epidural steroid injections, for back pain. In 1995, muscle 
spasms in the low back were noted and December 1995 x-ray 
revealed a loss of disc height, bulging and spurring at L5-S1 
and bilateral neural foraminal narrowing at L5-S1. 

Pertinent to the instant claim, on March 13, 1998, the 
veteran underwent a steroidal lumbar spine injection, with 
complaints of new onset of "shooting pain" since January 
1998. In a June 1998 VA outpatient treatment note, he 
reported continuous swelling in the lower lumbar area with 
increased pain radiating to the left foot. Examination showed 
no swelling, with tenderness over the spinous processes. MRI 
of the lumbar spine was ordered. A September 1998 VA 
outpatient treatment record showed a diagnosis of spinal 
stenosis with S1 radiculopathy, and referral to neurology for 
electromyography (EMG).

November 1998 EMG report reflected abnormal findings. There 
was electrical evidence of "old/healed" radiculopathies 
involving the nerve roots at L4-L5 and "modest" increases in 
polyphasic potentials in the muscles of the lumbar spine and 
both lower extremities. Testing of these muscles revealed 
normal insertional activity and no spontaneous activity. 

Additional evidence submitted to the Board after the January 
2000 rating decision includes private treatment records dated 
from June 1999 showing emergency treatment. Diagnosis was 
lumbosacral spondylosis. 

On June 1999 examination by the veteran's private treating 
physician, the veteran was noted able to heel and toe walk 
without difficulty. Vascular examination and reflexes of the 
lower extremities were normal, and sciatic tension sign 
demonstrated significant hamstring tightness bilaterally. 
There was no positive sciatic sign, no Babinski sign, or 
clonus. Range of motion of lumbar spine showed dysrhythmia to 
come into forward flexed position. The veteran lacked 50 
percent of normal range of flexion. Assessment was 
degenerative disc disease of the lumbar spine. Images of MRI 
were reviewed and the examiner noted they revealed 
significant degenerative disease at L5-S1 with abnormal 
motion. The examiner opined this was consistent with collapse 
of the disc at L5-S1. The veteran was recommended to 
strengthening programs. August 1999 notes reflected reports 
of improvement, but back pain later increased after doing 
yard work.

Private hospital records from June 1999 through September 
1999 show physical therapy for the low back condition. A June 
1999 evaluation for rehabilitation services shows that the 
veteran alternated sitting and standing during work. There 
was thoracic kyphosis present, with slight scoliosis. Lumbar 
range of motion was limited by pain. Leg length was 100 cm 
bilaterally from umbilicus to medial malleolus. There was 
back pain, decreased hamstring length, decreased lumbar range 
of motion, positive Fabers Test, and positive pelvic 
distraction on the right. In a July 1999 physical therapy 
note, the veteran reported that he fell from a horse over the 
weekend but had no radiating pain except for soreness from 
the fall. 

On December 1999 VA examination, it was noted that MRI 
studies of the low back in December 1995 and July 1998 
reflected some decreased height of the L5-S1 discs with a 3-4 
mm bulge, minor spurring and bilateral foraminal narrowing, 
and there was no interval change between the two 
examinations. The veteran complained of pain on almost a 
daily basis in his low back. He said that he was able to sit 
for approximately one hour before experiencing some numbness 
in his right leg. Physical examination of the lumbosacral 
spine was grossly normal with no significant muscle atrophy 
and no bony tenderness. Range of motion showed flexion from 0 
to 70 degrees; lateral flexion of 0 to 35 degrees, 
bilaterally; and rotation from 0 to 30 degrees, bilaterally, 
with discomfort on right rotation. Diagnostic assessment 
included a history of mild degenerative lumbosacral spine 
changes.

November 2000 VA outpatient treatment records showed 
complaints of low back pain with occasional radiculopathy. 
Symptoms included episodic radicular pain in the left lower 
extremity, without any bladder changes. Physical examination 
revealed full range of motion but with tenderness on flexion 
greater than 70 degrees. Straight leg raising test was 
negative. Heel to toe standing was normal. Diagnostic 
assessment included chronic low back pain.

On VA examination in March 2001, he endorsed left radicular 
symptoms, pain with lifting, at night, particularly when 
coming up from flexion to extension, with prolonged walking 
and sitting. He occasionally used a cane for ambulation. 

Physical examination revealed flexion of back to 65 degrees 
and extension 20 degrees, painful with a two-phase recovery. 
Paraspinous muscles were without spasm. He had decreased 
sensation in his left leg compared with his right. Straight 
leg raising test was negative. There was pain to palpation in 
the mid back. X-ray of the back showed loss of disc space at 
L5-S1 with associated vacuum disc changes consistent with 
degenerative disc disease. A small anterior protruding 
osteophyte was identified off of the L5 vertebral body. 
Moderate L5-S1 facet sclerosis was identified on the left 
with mild degenerative changes on the contra lateral left. 
The diagnostic impression was osteoarthritis of the back and 
degenerative disc disease. 

Subsequent to the Court's October 2003 Order, and March 2004 
Board Remand, the veteran submitted additional private and VA 
outpatient treatment records dated from 1999 to 2005 showing 
continuing back treatment. These records have been 
incorporated in the chronology of facts herein.

An October 2003 VA outpatient Radiology report notes an 
abnormal MRI of the lumbar spine, and revealed unremarkable 
evaluation of L1/L2, L2/L3, and L3/L4. Evaluation of L4/L5 
showed disc dehydration and mild 2mm diffuse posterior 
annular disc bulge. There was moderate facet and ligamentous 
hypertrophy. There was no significant spinal canal stenosis. 
There was moderate neural foraminal narrowing towards the 
left and mild narrowing towards the right. L5-S1 showed loss 
of intervertebral disc height and disc dehydration. There was 
mild central canal stenosis, and moderate to severe neural 
foraminal narrowing bilaterally slightly worse towards the 
left.

July 2004 VA outpatient treatment records show continuing 
treatment for back pain and various other non service-
connected conditions. The veteran reported arthritis in the 
back, knees, elbows, and neck present since 1990. He related 
intermittent radicular symptoms in the left lower extremity. 

VA outpatient clinic treatment notes from September 2003 to 
January 2005 reflect continuing treatment for arthritis of 
the low back with back pain. In October 2004 notes, the 
veteran reported intermittent radicular symptoms in the left 
lower extremity. There were no bowel or bladder symptoms. 

The veteran underwent VA examination of the low back in March 
2005. The examiner noted review of the C file. Back pain of 
6-8 on a scale of 1-10. with flare-ups, and 6 of10 at 
baseline was reported. Pain was greater on the right than the 
left, with decreased sensation on the right and feelings of 
numbness, pain occasionally shooting up the left leg. He used 
no bracing or ambulatory devices. There were no bowel or 
bladder complaints. 

As regards functional loss, pain limited his ability to be 
active in outdoor activities like hiking and camping. He was 
able to perform a desk job, but flare-ups caused increased 
stiffness, although he never became bedridden on flare-ups. 
As to range of motion testing, the examiner noted that it was 
difficult to ascertain what his range of motion is during 
flare-ups because that would be subjective reporting. The 
veteran had difficulty quantifying, saying that it hurts and 
simply that it limits activity. Range of motion was flexion 
to 90 degrees, extension 10 degrees, lateral bending 40 
degrees bilaterally, and rotation was 80 degrees with pain in 
the hips indication a Waddell sign. There was pain with 
bimodal extension, rising from the extended position, but no 
pain with axial compression of the head.

There was no tenderness to palpation or muscle spasms. There 
was positive straight leg raising on the left, greater than 
the right, with 5/5 motor strength in lower extremities. Deep 
tendon reflexes were 2+ bilaterally, with normal sensation 
throughout lower extremities bilaterally. He was able to toe-
walk as well as heel-walk. It was noted that MRI showed 
evidence of a small disc at L4-5 with foraminal narrowing, 
and a disc at L5-S1 with foraminal narrowing, and the 
examiner opined that the veteran's symptoms were consistent 
with this. X-rays of the lumbar spine and pelvis showed no 
pelvic abnormalities. Lumbar spine showed degenerative 
changes at L5-S1 with vacuum phenomenon. There was minimum 
degenerative change at L3-4 with mild disc narrowing. There 
was no evidence of fracture or misalignment. Mild 
degenerative changes were also present in the lower thoracic 
spine.

In his statements and testimony, the veteran and his 
representative assert that a higher rating is warranted for 
the low back disability.

III.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004). 

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim. 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7. 

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59. The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment. 
38 C.F.R. § 4.10.

Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important 
as limitation of motion, and a part that becomes painful on 
use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2004). 38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010. In determining the degree of limitation of motion, 
the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are 
for consideration. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). In reviewing the claim for a higher 
rating, VA must consider which diagnostic code or codes are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The Board notes that during the pendency of the veteran's 
claims, the criteria for evaluating intervertebral disc 
syndrome contained in Diagnostic Code 5293 were amended 
effective September 23, 2002. See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002). 

Under criteria, in effect prior to September 23, 2002, a 
maximum 60 percent rating for intervertebral disc syndrome, 
is given when the condition is pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
cite of the diseased disc, little intermittent relief. A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with recurrent attacks, with intermittent relief; a 
20 percent when moderate with recurrent attacks; and a 10 
percent when mild. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the revisions of Diagnostic Code (DC) 5293, effective 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted. 
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted. A 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months, and a 10 percent evaluation is 
assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.
38 C.F.R. § 4.71a, DC 5293 (as effective from Sept. 23, 
2002). 

Notes associated with the rating criteria are as follows: 
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Effective September 26, 2003 substantive changes were made to 
the schedular criteria for evaluating spine disabilities, as 
defined in 38 C.F.R. § 4.71a. See 68 Fed. Reg. 51454-51458 
(August 27, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 - 5243 (2004). 

Under the criteria for rating diseases of the spine in effect 
prior to September 26, 2003, slight limitation of motion of 
the lumbar spine warrants a 10 percent rating and moderate 
limitation of motion warrants a 20 percent rating. A 40 
percent rating is assigned for severe limitation of motion of 
the lumbar spine. 38 U.S.C.A. § 4.71a, Diagnostic Code 5292.

Under DC 5295, a 20 percent rating is assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position. A 40 percent (maximum) rating is warranted 
for severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation on forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295. 

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable. 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

Effective September 26, 2003, limitation of motion, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (general formula). 38 
C.F.R. § 4.71a, Diagnostic Codes 5237 to 5242 (2004). 
Intervertebral disc syndrome (IVDS) is to be evaluated under 
the general formula DC 5243, or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

Under the general rating formula effective September 26, 
2003, with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, the following pertinent ratings will 
apply. A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine. 
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

Notes associated with the general formula for rating diseases 
of the spine are summarized as follows: Note (1), associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code. Note (2), for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation. The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees. Note (3), in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Note (4), round each range of motion to the 
nearest 5 degrees.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, resulting in difficulty walking, 
restricted chewing, limited breathing, gastrointestinal 
symptoms, dyspnea or dysphagia, atlantoaxial or cervical 
subluxation or dislocation, or neurologic symptoms due to 
nerve root stretching. Fixation of a spinal segment at zero 
degrees represents favorable ankylosis.

As regards neurological symptoms, the term "incomplete 
paralysis" with peripheral nerve injuries indicates a degree 
of loss or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to the varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for mild, or at most, the moderate 
degree. See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating. A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve. A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve. A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy. An 80 percent rating 
requires complete paralysis. When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124(a), 
Diagnostic Code 8520.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies. If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects. If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7- 
2003 (November 19, 2003). The Board notes that the 
retroactive reach of the new regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997). 

In this case, the rating criteria effective prior to 
September 2002 or either of the revised rating criteria noted 
above may apply, whichever are most favorable to the veteran, 
although the revised rating criteria are only applicable 
since their effective dates. VAOPGCPREC 3-2000.

IV.  Analysis

In the present case, the veteran is in receipt of a 20 
percent rating under DC 5293-5292 for moderate disability 
characterized as mechanical low back pain with moderate 
degenerative disc disease of the lumbar spine. In March 2001 
an impression of osteoarthritis of the back with degenerative 
disc disease was noted. 

Assessing the disability under prior DC 5286, the medical 
evidence shows that the veteran retains substantial useful 
motion. Therefore, a higher rating is not warranted on the 
basis of favorable or unfavorable ankylosis. Under DC 5292, 
severe limitation of motion of the lumbar spine is not shown 
for a higher rating since flexion ranged from 50 percent 
normal in June 1999 to 90 degrees (normal) in April 2005 VA 
examination, and all other range of motion findings have been 
consistently in mild to moderate range during the period of 
appeal. 

Assessing the disability under former DC 5293, the Board 
notes that beginning in June 1999, there was increased 
sciatic tension sign, with decreased hamstring length, and 
the private treating physician noted in the June 25, 1999 
examination that there was a significant disc disease at L5-
S1 with abnormal motion consistent with collapse of L5-S1 
disc. March 2001 x-rays showed a L5-S1 facet sclerosis with 
osteophyte identified off the L5 vertebral body and 
occasional use of a cane. The veteran reported subjective 
complaints of increased symptoms and pain. The Board finds 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7. The evidence beginning in June 1999 suggests 
such a question. Thus the Board finds that the higher 40 
percent rating is more nearly approximated from June 25, 1999 
under the former DC 5293 for severe IVDS, recurring attacks, 
with intermittent relief. 

There is no evidence to support assignment of a 40 percent 
rating from March 13, 1998, to June 24, 1999 since there is 
no evidence showing increased back disability during this 
period. and November 1998 EMG, six months prior, showed no 
active radiculopathies at the L4-5 nerve roots. 

A higher rating from June 1999 is unwarranted under these 
facts. There is no evidence of pronounced IVDS for assignment 
of a 60 percent rating. Significantly, June 1999 private 
treatment records reflect that the veteran was able to heel 
and toe walk, his reflexes were normal. Despite collapse of 
L5-S1, the veteran was clearly able to function as he 
reported during physical therapy of falling off a horse 
thereafter in July 1999, and had soreness from gardening in 
August 1999. No muscle atrophy was noted, limitation of 
motion was moderate or better, and radicular symptoms were 
intermittent. Additionally, recent March 2005 VA examination 
shows normal range of motion, and although the veteran 
complained of exacerbations and flare-ups, he was never 
bedridden, was able to perform his job, and did not use any 
assistive devices. In sum, the evidence does not more nearly 
approximate pronounced IVDS with little intermittent relief 
to warrant a higher rating under former DC 5293.

Considering the claim under the revised criteria, DC 5293 
effective September 2002, a higher rating for IVDS is 
unavailable as there is no evidence of incapacitating 
episodes of at least a total duration of 6 weeks during a 12-
month period for any year to the present. 

Considering rating IVDS under the provisions of the general 
formula for rating spine disabilities effective from 
September 2003, based on separate evaluations under 
orthopedic and neurologic codes, provides no higher rating. 
The veteran's disability has been at its lowest in June 1999 
at 50 percent flexion, productive of a 20 percent rating 
under the general rating formula for flexion greater than 30 
degrees but not than 60 degrees, for orthopedic 
manifestations under the revised criteria. There is no 
objective evidence of any neurologic manifestations. There is 
subjective evidence of neurological manifestations. 
Considering the veteran's subjective reports and history of 
sciatica, the highest possible rating assignable for possible 
nerve impairment would be a 10 percent rating for mild nerve 
impairment under DC 8520, incomplete paralysis of the sciatic 
nerve. When combined under 38 C.F.R. § 4.25, these ratings 
produce a combined rating of 30 percent (when converted and 
adjusted to the nearest number divisible by 10), effective 
from the effective date of the revised regulations. Thus, 
even rating under the general formula for spine disabilities 
would not produce a higher rating for this disability than 
the 40 percent assigned for severe IVDS under the former DC 
5293 rating criteria. 

To the extent that functional use of the low back is affected 
by pain and stiffness, these manifestations have been 
considered in assignment of the higher 40 percent rating as 
noted above. Assignment of another separate rating for the 
same manifestations would result in pyramiding, which is 
prohibited. See 38 C.F.R. § 4.14). 


V.  Extraschedular Consideration

Finally, consideration has been given to the assignment of a 
higher evaluation on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1). There is no evidence that the service-
connected low back disability necessitated frequent periods 
of hospitalization, resulted in symptomatology not considered 
in the schedular rating, or otherwise presented an 
exceptional or unusual disability picture. To the extent that 
the veteran's service-connected low back disability 
interferes with his employment, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis. Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Accordingly, for the reasons and bases discussed above, with 
resolution of all reasonable doubt in the veteran's favor, a 
40 percent rating and no higher, under former DC 5293, 
effective from June 25, 1999, is assigned.



ORDER

An evaluation higher than 20 percent, for low back 
disability, from March 13, 1998 to June 24, 1999, is not 
warranted. 

An increased evaluation of 40 percent, but no more, effective 
from June 25, 1999, for low back disability, is granted 
subject to the regulations governing the payment of VA 
monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


